Exhibit 10.3

 

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Second Amendment (the “Amendment”) to the Employment Agreement, dated as of
September 28, 2009 and amended as of February 25, 2013 (the “Agreement”), by and
among Frederick County Bancorp, Inc., a Maryland corporation (the “Company”),
Frederick County Bank, a Maryland chartered commercial bank and the wholly owned
subsidiary of the Company (the “Bank”), and Martin S. Lapera (“Mr. Lapera”),
made as of this 25th day of March , 2013.

 

WHEREAS, the Company, the Bank and Mr. Lapera have entered into the Agreement,
pursuant to which Mr. Lapera serves as the President and Chief Executive Officer
of the Company and Bank; and

 

WHEREAS, the Company, the Bank and Mr. Lapera desire to amend the Agreement in
order to revise the provisions relating to potential excise taxes under
Section 4999 of the Internal Revenue Code of 1986, as amended, in order to
restore the provisions that existed prior to adoption of the supplemental
retirement payments, which have since been terminated;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.                                      Section 8.4(a) of the Agreement is
amended and restated to read in its entirety as follows:

 

“(a)  Notwithstanding anything in this Agreement to the contrary, if the
Determining Firm (as defined in Section 8.4(b)) determines that any portion of
the Change Payment and/or the portions, if any, of other payments or
distributions in the nature of compensation by the Bank to or for the benefit of
Mr. Lapera (including, but not limited to, the value of the acceleration in
vesting of restricted stock, options or any other stock-based compensation)
whether or not paid or payable or distributed or distributable pursuant to the
terms of this Agreement (collectively with the Change Payment, the “Aggregate
Payment”), would cause any portion of the Aggregate Payment to be subject to the
excise tax imposed by Code Section 4999 or would be nondeductible by the Company
or Bank pursuant to Code Section 280G (such portion subject to the excise tax or
being nondeductible, the “Parachute Payment”), the Aggregate Payment will be
reduced, beginning with the Change Payment, to an amount which will not cause
any portion of the Aggregate Payment to constitute a Parachute Payment.”

 

2.                                      Except as expressly amended hereby, the
Agreement shall remain in full force and effect in accordance with the
provisions thereof.  As used in the Agreement, the terms: this Agreement,”
“herein,” “hereunder,” hereof” and words of similar import shall refer to the
Agreement as amended by this Amendment.  All capitalized terms used in this
Amendment and not defined herein, which are defined in the Agreement, have the
meanings ascribed to them in the Agreement.

 

1

--------------------------------------------------------------------------------


 

3.                                      The Agreement, as amended by this
Amendment, along with the exhibits and other agreements referred to in the
Agreement, constitutes the entire agreement among the parties and supersedes all
other prior understandings, agreements or representations by or among the
parties, written or oral, with respect to the subject matter of the Agreement. 
No provision of this Amendment may be amended other than by an instrument in
writing signed by the Company, the Bank and Mr. Lapera. No provision hereof may
be waived other than by an instrument in writing signed by the party against
whom enforcement is sought.

 

4.                                      This Amendment may be executed in any
number of counterparts, each of which shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.

 

5.                                      This Amendment shall be governed by and
construed in accordance with the internal laws of the State of Maryland, without
regard to its choice of law provisions.

 

[Signatures appear on the following page.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their respective hands, duly
authorized, as of the date first written above.

 

 

FREDERICK COUNTY BANCORP, INC.

 

 

 

 

 

By:

/s/ Kenneth G. McCombs

 

Name:

Kenneth G. McCombs

 

Title:

Vice Chairman of the Board

 

 

 

 

FREDERICK COUNTY BANK

 

 

 

 

 

By:

/s/ Kenneth G. McCombs

 

Name:

Kenneth G. McCombs

 

Title:

Vice Chairman of the Board

 

 

 

 

 

/s/ Martin S. Lapera

 

Martin S. Lapera

 

3

--------------------------------------------------------------------------------